Citation Nr: 0628199	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-18 848	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than April 11, 2001, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1960 to January 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In September 2004, the Board remanded the 
veteran's claim to the RO via the Appeals Management Center 
(AMC) for additional development of the evidence and 
readjudication.  In January 2005, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
an effective date earlier than April 11, 2001, for the grant 
of the TDIU.


FINDINGS OF FACT

1.  The veteran's original claims for service connection for 
hearing loss and for residuals of head and back injuries were 
received on April 11, 2001; were granted in an October 2002 
decision by the RO; and assigned a combined 90-percent rating 
retroactively effective from April 11, 2001, the date of 
receipt of these claims.

2.  The veteran was laid off from his job in November 1994, 
and since has had trouble obtaining employment because of his 
service-connected disabilities.

3.  On November 12, 2002, the veteran filed a claim for a 
TDIU.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 11, 2001, for the grant of the TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.15, 4.16, 4.25 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in July and November 
2003, and November 2004.  These letters provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The November 2004 
VCAA letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The question of whether the veteran is entitled to an 
earlier effective date is a "downstream issue," or, in 
other words, an issue arising from his original claim for 
service connection.  During the pendency of this appeal, on 
March 3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the 
effective date of an award.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  Specifically, with regard 
to the effective date, the Court stated that VA "must notify 
the claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is the basis for which service 
connection is awarded is submitted within one year after 
discharge."  Id. at 488, citing Wright v. Gober, 10 Vet. 
App. 343, 347 (1997).  Here, the veteran was provided this 
information in the November 2004 VCAA letter - as had been 
directed in the Board's September 2004 remand.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the effective date assigned.  
Dingess, 19 Vet. App. at 489.  But in situations, as here, 
where VA did not issue the VCAA notice until after the 
initial adjudication of the claim, the Court has clarified 
that VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced. Id. at 492, citing Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  This, again, was precisely the 
reason for the Board remanding this case in September 2004.

The July and November 2003, and November 2004 VCAA notice 
letters provided the veteran with ample opportunity to 
respond before the January 2005 SSOC, wherein the RO 
adjudicated his claim for an earlier effective date based on 
the additional evidence that had been obtained since the 
initial rating decision in question.  He responded to an 
earlier March 2004 SSOC saying he had no additional evidence 
or information (see his May 2004 letter).  He did not respond 
to the November 2004 VCAA notice.  He responded to the 
January 2005 SSOC by waiving his right for a 60-day waiting 
period and requesting his case be expedited to the Board for 
immediate processing.  So under these circumstances, the 
Board finds he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA, 
and thus, essentially cured the error in the timing of the 
notice.  Id.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), Social Security 
Administration (SSA) records, and VA outpatient treatment 
(VAOPT) records.  Various lay statements from the veteran, 
his employer, friends, and former co-workers, have also been 
received and considered in this appeal.  Furthermore, 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).

A TDIU is assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a 
common etiology or from a single accident are considered one 
disability.  Id.  In addition, disabilities of one or both 
upper extremities, or one or both lower extremities, 
including the bilateral factor, are considered one disability 
under this section.  Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran separated from military service in January 1962.  
His initial claim for compensation was received on April 11, 
2001 (see VA Form 21-526).  He requested service connection 
for residuals of head and back injuries and for hearing loss, 
which subsequently was granted in an October 2002 rating 
decision.  The RO assigned an 80 percent rating for the 
hearing loss, a 20 percent rating for neurological residuals 
of the low back injury in each leg, a 20 percent rating for 
residuals of the back injury with limitation of motion, and a 
10 percent rating for tinnitus.  A total combined rating of 
90 percent was granted retroactively effective from 
April 11, 2001 - the date of receipt of his original claim.

The veteran later filed an additional claim for a TDIU on 
November 12, 2002 (see VA Form 21-8940).  He provided 
information indicating he was laid off from his job at BASF 
Corporation on November 15, 1994, and since had been unable 
to find new employment.  A January 2003 Report of Contact 
with his former employer indicates he did not miss any work 
due to his disabilities nor were any concessions granted on 
account of them.  In February 2003, the RO determined he was 
unemployable due to his hearing loss and from the residuals 
of his low back injury.  The RO granted a TDIU effective 
retroactively from April 11, 2001 - the date his original 
claims for service connection were received.

Although the evidence indicates the veteran was laid off in 
November 1994 and had difficulty finding subsequent 
employment, the Board does not find he is entitled to an 
effective date earlier than April 11, 2001.  The effective 
date generally is the date the claim was received or the date 
entitlement arose - whichever is later.  Here, his original 
claim for a TDIU was received in November 2002.  So an 
effective date in November 2002 would actually have been more 
appropriate rather than one in April 2001.

As mentioned, there is an exception made when a claim for an 
increase in disability compensation is filed within a year 
the increase became factually ascertainable.  
See 38 C.F.R. § 3.400(o)(2).  Under this scenario, the 
effective date would be the date the increase in disability 
became factually ascertainable rather than the date the claim 
was received.  And since the veteran filed his claim for a 
TDIU in November 2002, he might be entitled to an effective 
date going back to November 2001 under § 3.400(o)(2) if the 
evidence supports finding he was unemployable as of that date 
because of his service-connected disabilities.  The Board, 
however, need not make this determination because the RO 
actually granted him an even earlier effective date of April 
11, 2001.  In reviewing the record, the Board finds no other 
basis under the existing laws governing effective dates by 
which he might be entitled to an effective date earlier than 
April 11, 2001.



For these reasons and bases, the claim for an effective date 
earlier than April 11, 2001, for the grant of the TDIU must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than April 11, 2001, 
for the grant of the TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


